450 So. 2d 601 (1984)
Walter DANIELS, a/K/a Henry Johnson, Appellant,
v.
STATE of Florida, Appellee.
No. 83-2762.
District Court of Appeal of Florida, Fourth District.
May 30, 1984.
*602 Walter Daniels, a/k/a Henry Johnson, pro se, appellant.
No appearance on behalf of appellee.
PER CURIAM.
We affirm the denial of defendant's motion for post-conviction relief for two reasons. First, the motion contains insufficient facts to warrant an evidentiary hearing. See Knight v. State, 394 So. 2d 997 (Fla. 1981). Second, although defendant's "Memorandum of Law," submitted with the motion for post-conviction relief contains additional, but unsworn, factual allegations, Rule 3.850, Fla.R.Crim.P., requires that the motion contain "[a] brief statement of facts" and that "the motion shall be under oath." (emphasis supplied). See also Goldstein v. State, 453 So. 2d 69 (Fla. 4th DCA 1984). Therefore, the trial court properly disregarded the unsworn supplemental factual allegations in defendant's accompanying memorandum.
Today's decision is without prejudice to the defendant's right to seek post-conviction relief in compliance with Rule 3.850, Fla.R.Crim.P.
Accordingly, the trial court's decision is
AFFIRMED.
LETTS, GLICKSTEIN and HURLEY, JJ., concur.